A petition in this case presents eight separate grounds or reasons for a rehearing. Each of these grounds raise or present some questions of fact and not of law. When this Court considered the case, due weight and consideration were given to all the evidence offered by the respective parties. We have again reviewed the evidence in light of the criticism or suggestions as contained in the petition. While the evidence is sharply conflicting, this Court is bound by its decisions in handling business before it. While a finding of facts favorable to either party to this cause no doubt would work a hardship and inconvenience to the other, but the law of the case was properly applied to the facts by the lower court and his conclusions or findings of fact is not manifestly against the weight of the evidence or contrary to and unsupported by the legal effect of the evidence.
We think the law was properly applied to the facts as proven and due consideration has been given to each ground of the petition for a rehearing and find no legal reason shown why a rehearing should be granted. The said petition for rehearing is denied.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 300